OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/17/2015                                                COA No. 01-13-00299-CR
SCHIELE, ROBERT EARL            Tr. Ct. No. 22467                      PD-0264-15
The appellant’s pro se petition for discretionary review has this day been received
and filed.
                                                                  Abel Acosta, Clerk

                             1ST COURT OF APPEALS CLERK
                             CHRISTOPHER A. PRINE
                             301 FANNIN
                             HOUSTON, TX 77002-7006
                             * DELIVERED VIA E-MAIL *